       Case 2:19-cv-01207-KG-SMV Document 39 Filed 10/27/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ISAIAH MALDONADO,
individually, and as Guardian and
Next Friend of Jane Doe 1, a minor child
and
TONYA MALDONADO,
individually, and as Guardian and
Next Friend of Jane Doe 2, a minor child,

       Plaintiffs,

v.                                                                      No. 19-cv-1207 KG/SMV

FRANK RAMOS ARIAS and
SILVER CITY CONSOLIDATED SCHOOLS,

       Defendants.

                           MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before me on the parties’ Joint Motion for Approval of Minors’

Settlement, [Doc. 35], filed on September 15, 2020. The Honorable Kenneth J. Gonzales, United

States District Judge, referred this matter to me for analysis and a recommended disposition on

September 18, 2020. [Doc. 36]. Having considered the Joint Motion, the Guardian ad Litem’s

Report [Doc. 34], the testimony and argument presented at the fairness hearing on

October 26, 2020, the relevant portions of the record, and the relevant law, and being otherwise

fully advised in the premises, I find that the settlement should be approved.

        I have reviewed the file, the Joint Motion, and the GAL’s Report, [Doc. 34]. I have

 familiarized myself with the factual and legal issues, considered counsel’s representations and

 the sworn testimony of the minor children’s parent and next friends at the fairness hearing on
       Case 2:19-cv-01207-KG-SMV Document 39 Filed 10/27/20 Page 2 of 2




 October 26, 2020. The GAL’s Report reflects that he conducted a reasonable and thorough

 investigation. In light of the record thus developed, I find that the proposed settlement was

 negotiated honestly and fairly, that serious questions of law and fact place the ultimate outcome

 of the litigation in doubt, that the value of a swift and certain recovery outweighs the possibility

 of greater future relief after lengthy and costly litigation, and that the settlement is fair and

 reasonable in its effect in light of Plaintiffs’ claims and damages, Defendants’ defenses, the

 burdens of ongoing litigation, and the unpredictability of a jury trial. See Jones v. Nuclear

 Pharm., Inc., 741 F2d 322, 324 (10th Cir. 1984).

        For the reasons stated on the record at the fairness hearing, I specifically find that the

 proposed distribution of the settlement proceeds is fair and reasonable, and that the funds to be

 disbursed on each minor child’s behalf will be reserved for that child’s sole benefit and use. The

 attorneys’ fees to be deducted from the settlement proceeds are considerably less than the

 standard contingency fee. I find that these terms of the proposed settlement are fair and

 reasonable.

        For all the above reasons, I recommend that the presiding judge grant the Joint Motion

 for Approval of Minors’ Settlement, [Doc. 35], and approve the settlement. At the fairness

 hearing, the parties were reminded of their right to object under 28 U.S.C. § 636(b)(1), stated

 their intention to file no objection, and waived the 14-day objection period.

       IT IS THEREFORE RESPECTFULLY RECOMMENDED that the Joint Motion for

Approval of Minors’ Settlement, [Doc. 35], be GRANTED.


                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge

                                                  2
